*1411OPINION.
Siefkin:
The only question involved in this proceeding is one of fact and depends upon the ownership of the Delaware & Hudson Railway Co. stock sold in 1922. The proof is overwhelming that the petitioner did not own any such stock, but that its president used the petitioner’s credit to purchase the stock on his own account and that of Mrs. Newberg. The determination of the Commissioner that the petitioner made a profit on the sale of the stock, therefore, is erroneous.
Jndginent of no ctefteiency will he entered for the petitioner.